  Case 19-35102      Doc 27       Filed 02/12/20 Entered 02/12/20 23:20:59         Desc Main
                                    Document     Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                       THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                      )       Chapter 13
                                            )       Case No.: 19-35102
Mohammed Khan,                              )
                                            )
                                            )       Judge Timothy A. Barnes
              Debtor,                       )       Trustee Marilyn O Marshall

                                    NOTICE OF MOTION

SERVED upon the following parties electronically:
Marilyn O Marshall, Chapter 13 Trustee, 224 S. Michigan, Suite 800, Chicago, IL 60604
Office of the U.S. Trustee, Region 11 219 S Dearborn St Room 873 Chicago, IL 60604
and served upon the following parties via US Mail:
Mohammed Khan, 3110 W. Hood, Floor 1, Wheeling, IL 60090
Howard Peritz, 1121 Lake Cook Road, Suite P, Deerfield, IL 60015 (Notified via US Mail and
Fax 847-562-5889)
See the Parties Listed on the Attached Service List/Matrix (Notified via US Mail)

        PLEASE TAKE NOTICE that on March 5, 2020, at 9:30 a.m. or as soon thereafter as I
may be heard, I shall appear before Honorable Timothy A. Barnes or any other Bankruptcy Judge
presiding in his place in the U.S. Courthouse located at 219 S. Dearborn, Courtroom 744,
Chicago, IL 60604, and present the attached Motion to Disallow Proof of Claim No. 4 and
shall request that the attached Order be entered, at which time you may appear if so desired.


                                     PROOF OF SERVICE

        I, Ted A. Smith, the undersigned attorney, hereby certify that I served a copy of this
Notice along with the attached Motion upon the parties listed above, as to the Trustee’s counsel
via electronic service through ECF on February 12, 2020 and as to the Debtor(s) and the parties
listed on the attached Service List/Matrix by causing same to be mailed in a properly addressed
envelope, postage prepaid, in the US Mail at 4309 W. Fullerton Ave. Chicago, IL 60639,
before the hour of 6:00 p.m. on or before February 12, 2020.

                                                    /s/ Ted A. Smith                 .
Ted A. Smith #6271456
Smith Ortiz P.C.
Attorney for Debtor(s)
4309 W. Fullerton Ave.
Chicago, Illinois 60639
Tel.: (773) 384-7400
Email: ted.smith@smithortiz.com
  Case 19-35102        Doc 27     Filed 02/12/20 Entered 02/12/20 23:20:59             Desc Main
                                    Document     Page 2 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                        THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                              )     Chapter 13
                                    )     Case No.: 19-35102
Mohammed Khan,                      )
                                    )
                                    )     Judge Timothy A. Barnes
            Debtor,                 )     Trustee Marilyn O Marshall
________________________________________________________________________

                    MOTION TO DISALLOW PROOF OF CLAIM NO. 4

         NOW COMES the Debtor, Mohammed Khan, by and through his attorneys, Smith

Ortiz P.C., and pursuant to Bankruptcy Code § 502 and Federal Bankruptcy Rule § 3001, hereby

moves this Honorable Court for the entry of an Order Disallowing Proof of Claim No. 4. In

support thereof, Debtor states as follows:

            1. On December 13, 2019, the Debtor commenced the above captioned case by

   filing a petition for the readjustment of debts of an individual with regular income under

   Chapter 13 of Title 11 of the United States Code.

            2.   This case is still pending before this Honorable Court. Accordingly, this

Honorable Court has jurisdiction pursuant to 28 USC § 1334 and 28 USC §§ 157(a) and (b).

            3.   Additionally, this Honorable Court has jurisdiction pursuant to 28 USC § 157(b), as

the Motion herein is a core proceeding within the meaning of 28 USC § 157(b)(2).

            4.   This case has not yet been confirmed by this Honorable Court.

            5.   On January 3, 2020, creditor Erum Pasha, filed Proof of Claim No. 4

against the Debtor in the amount of $44,664.00.

            6. Erum Pasha’s Proof of Claim No. 4 is an unsecured claim.

            7. Under Section 502 of the Bankruptcy Code and Bankruptcy Rule 3001, Erum
Case 19-35102        Doc 27     Filed 02/12/20 Entered 02/12/20 23:20:59             Desc Main
                                  Document     Page 3 of 4



Pasha’s claim is presumed valid.

          8. The Debtor in this case disputes the validity of claim No. 4. In particular, the

debtor points to the itemization of fees and expenses and the other document attached to the

claim. In the itemization of fees and expenses the creditor indicates that Mr. Khan owes

$72,000.00 for college expenses. However, paragraphs 8 and 9 of the attachment state the

following:

              8. Based upon the fact that the parties’ oldest daughter is

                attending University of California, Irvine, however could

                have received an education at the University of Illinois, Chicago,

               Respondent shall pay to the petitioner the sum of $9,000 toward

              the child’s tuition and pother expenses for the child’s 2016-2017

              school year on or before February 28, 2017.

             9. For future years of education for the parties’ oldest child, the

              respondent shall pay, when due. $9,000 towards the child’s

             education expenses.

          9. Debtor’s oldest child graduated college in June 2018.

          10. Reading these paragraphs in the light most favorable to the creditor. The most

 that the Debtor would owe for education expenses is $18,000.00 at the time of the claim.

          10. Based on the assertion of the Debtor and the evidence presented by the Creditor,

 the claim is clearly deficient. Accordingly, the claim does not constitute prima facie

 evidence of the validity and the amount of the claim under Bankruptcy Rule 3001(f).

          11. The creditor now bears the burden to establish the validity and the amount of its

 claim.
  Case 19-35102        Doc 27      Filed 02/12/20 Entered 02/12/20 23:20:59         Desc Main
                                     Document     Page 4 of 4



            12. Debtor’s counsel did have a discussion with Creditor’s counsel about the

    discrepancy of the claim and was told that a review of the accounting would be conducted

    and amended claim filed if necessary. To date, no amendments have been filed. Therefore,

    the Debtor is requesting that this Honorable Court allow the Debtor to shorten the notice

    requirement for this Motion.

            13. Debtor is requesting that Claim No. 6 be disallowed and that the claim be

    expunged at this time.

        WHERFORE, the Debtor respectfully requests entry of an order disallowing and

expunging Proof of Claim No. 4 filed by Erum Pasha, shortening notice and for such other relief

as is equitable and fair.



                                                            Respectfully submitted,

                                                             /s/ Ted A. Smith




Ted A. Smith #6271456
Smith Ortiz P.C.
Attorney for Debtor(s)
4309 W. Fullerton Ave.
Chicago, Illinois 60639
Tel.: (773) 384-7400
Email: ted.smith@smithortiz.com
